Title: To James Madison from Alexander J. Dallas, 22 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        22d. Aug. 1815.
                    
                    The arrival of several Bremen vessels at Baltimore, has put the claim of entry on American duties into action. The letter, which I have received on the subject, and my answer to it, will be transmitted, under cover, from Washington, for your information.
                    The British Government contracted with a Mr Jacobs for Cartels, to bring our seamen from England to the United States. The owners of the Cartels refused to report and enter, by which the tonnage duties would have been incurred; and the Contractor, through Mr. Baker, applied for leave to land and sell the surplus sea-stores. The peculiar nature of the case, and a wish to manifest, under such circumstances, some comity towards the British Charge, induced me to authorise the Collector of Boston to comply with the request, under proper cautions. I hope you will approve the measure, as there was not time to consult you upon it.
                    The Commissioner of the Revenue has put a singular case to me, and with which I trouble you. How are we to collect the duties on the goods brought by the British Indian traders into the United States, before the surrender of Michillimackinac? And are those Traders bound to take out Licences? I have not time to form an opinion on these questions at present; but, taking a general view of our Indian relations, I should think it best not to press upon the individuals, but only to mention the business to Mr. Baker. Be so good as to express your opinion on the subject.
                    I find it extremely difficult to obtain proper names to suggest for the Collectorships of Penobscot, Machias, and Nantucket; and yet the present Collectors ought certainly to be removed. Our Generals look for better officers; and I am ignorant of characters in the lower grades of the disbanded Army. Indeed, every day’s information and reflection serves to convince me, that the selection of military characters for civil appointments exclusively; and, particularly, the selection of such as do not belong to the State, for which they are appointed; would be offensive and, probably, unjust, in relation to the community at large. Generals Wilkinson and Cushing are here. The latter visits me daily; and his tone has become (I believe in consequence of his association with the former) rather arrogant. He talks no longer of the favor of the Government, but of his own rights. I believe I must refer him to Mr. Crawford.
                    The European intelligence is seen, with more dispatch and detail, in the Newspapers, than in any other way. It appears, that Louis entered Paris on the 7: of July. The situation of Bonaparte, since his flight, is unknown. I doubt whether he ever really designed to visit us; and, certainly, I have no wish to see him here. Independent of the perplexities, which such an

occurrence would produce, I think we shall sufficiently feel the effects of English, if not of European, jealousy and enmity.
                    My health has been greatly impaired; and after a confinement, with a fever, to my bed, for a week, the Physicians reccommend exercise. I believe I can unite business, with that object, in a journey to New-York; but I shall be back in time to recieve your answer to this letter. I am, Dear Sir, most respectfully & faithful[l]y yrs.
                    
                        A. J. Dallas
                    
                